         Case 1:20-cr-00412-AT Document 53 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
              v.                                           20 Cr. 412 (AT)
BRIAN KOLFAGE,
STEPHEN BANNON,
ANDREW BADALATO, and
TIMOTHY SHEA,
                                      Defendants.



                      NOTICE OF LIMITED APPEARANCE


      Please take notice that Justin Weddle of Weddle Law PLLC, with offices

located at 250 W. 55th Street, Floor 30, New York, NY 10019, hereby enters a limited

appearance on behalf of non-party Kris Kobach, general counsel of We Build the Wall.

This appearance is for the limited purpose of litigating non-parties’ motion to modify

a restraining order entered in the case. I certify that I am admitted to practice in the

Southern District of New York.

Dated:       New York, NY
             November 13, 2020


                                               _____________________________
                                               Justin S. Weddle
                                               Weddle Law PLLC
                                               250 W. 55th Street, Floor 30
                                               New York, NY 10019
                                               212-997-5518
                                               jweddle@weddlelaw.com
